COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Alisa Wilson Danforth v. Fry’s Electronics, Inc.

Appellate case number:    01-12-00739-CV

Trial court case number: 2011-00093

Trial court:              281st District Court of Harris County

         On August 7, 2012, appellant, Alisa Wilson Danforth, filed an affidavit of indigence in
the trial court. See TEX. R. APP. P. 20.1(a)(2)(A). The district clerk has filed a clerk’s record on
indigence containing the trial court’s August 20, 2012 order sustaining a contest to appellant’s
affidavit of indigence. See id. 20.1(e)(1), (i)(4). Appellant did not file a motion seeking review
of the trial court’s order within 10 days of the order. See id. 20.1(j)(1), (2). Therefore, the
required filing fee is due.
        Appellant is ORDERED to pay one-half of the $175 filing fee to this Court no later than
10 days from the date of this order and the other one-half of the $175 filing fee to this Court no
later than 30 days from the date of this order, or the Court may dismiss the appeal. See TEX. R.
APP. P. 5; 42.3.
        It is further ORDERED that, no later than 30 days from the date of this order, appellant
file with this Court proof that she has paid or made arrangements to pay for the preparation of the
clerk’s record, or the appeal may be dismissed. See TEX. R. APP. P. 34.5(a), 35.3(a)(2), 37.3(b).
        Finally, it is ORDERED that, no later than 30 days from the date of this order, appellant
file with this Court proof that she has requested and paid or made arrangements to pay for
preparation of the reporter’s record, or the Court may consider and decide only those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P. 34.6(b)(1),
35.3(b)(2), (b)(3), (c), 37.3(c).
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court

Date: July 25, 2013